285 So. 2d 408 (1973)
THE FLORIDA BAR, Petitioner,
v.
Carl MINKUS, Respondent.
No. 43754.
Supreme Court of Florida.
November 7, 1973.
*409 Wilson J. Foster, Jr., Tallahassee, for petitioner.
Marvin J. Emory, Jr., Miami, for respondent.
PER CURIAM.
By petition of The Florida Bar, it has been made known to this Court that Carl Minkus, of Miami Beach, Florida, a member in good standing of The Florida Bar, was adjudged incompetent to stand trial by order of the Judge of the Eleventh Judicial Circuit Court, in and for Dade County, dated March 22, 1973. No response to the petition for suspension of The Florida Bar has been submitted in behalf of Mr. Minkus, and he has not appealed from the order of the Circuit Judge.
Under Article II, Section 5, Integration Rule of The Florida Bar, 32 F.S.A., it is provided that a lawyer who has been adjudged mentally incompetent shall be suspended from the practice of law. We find that it is in the public interest to enter an order of suspension in such cases of incompetency. See In re Gross, 244 So. 2d 135 (Fla. 1971), and In re Edwards, 227 So. 2d 306 (Fla. 1969).
It is therefore ordered that the petition for suspension of the Honorable Carl Minkus from the practice of law because he was adjudicated incompetent to stand trial is hereby granted, subject to any right which he might have to apply to the Bar for reinstatement at the proper time and upon proper showing that his mental disability no longer exists.
It is so ordered.
ERVIN, Acting C.J., and ADKINS, BOYD, McCAIN and DEKLE, JJ., concur.